Citation Nr: 1122658	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2011, the Veteran submitted additional evidence consisting of a letter from the Veteran's private physician concerning the Veteran's mental condition.  He also submitted a waiver of initial RO consideration of the new evidence.  The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010). 

The Veteran originally filed a claim of entitlement to service connection for PTSD, mental confusion, depression and memory problems; however, the RO only adjudicated the claim as entitlement to PTSD.  The medical records contain evidence of other psychiatric diagnoses in addition to PTSD, including bipolar disorder.  As such, the Board has re-characterized the issue as entitlement to a psychiatric disorder, as shown on the title page of this decision.   See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his or her mental illness).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was provided with a VA examination for PTSD in October 2008.  The examiner diagnosed the Veteran with bipolar II disorder.  She determined that he did not meet the criteria for a diagnosis of PTSD.  With respect to the diagnosis of a bipolar disorder, the examiner did not provide an opinion on whether it is related to the Veteran's active military service to include the verified in-service stressors.  Furthermore, in April 2011, the Veteran's private psychiatrist indicated that he was treating the Veteran for a bipolar disorder and PTSD.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.  

With respect to the Veteran's pension claim, the Board observes that the January 2009 rating decision noted that the Veteran and spouse received over $2500 per month in income.  The Veteran indicated in the July 2009 substantive appeal that he wanted to appeal this decision.  The Board construes the information provided in the VA substantive appeal to be a notice of disagreement with the January 2009 rating decision that denied entitlement to pension benefits.  The RO did not provide the Veteran with a statement of the case with respect to this issue.  Therefore, a remand is necessary to provide the Veteran with a statement of the case for his pension claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran a statement of the case with respect to the issue of entitlement to nonservice-connected disability pension benefits.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  If a timely substantive appeal is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2. Schedule the Veteran for a VA examination by a psychologist or a psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Send the claims folder to the examiner, including a copy of this remand, for review in conjunction with the examination and the examiner is requested to indicate in the examination report that the claims file was reviewed.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to provide an opinion on whether the Veteran has PTSD and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to the verified in-service stressors.  If the examiner determines that the Veteran does not have PTSD, but he has another psychiatric disorder, the examiner is requested to provide an opinion on whether that psychiatric disorder is at least as likely as not (i.e., a 50 percent or greater probability) related to military service to include the verified in-service stressors.  The examiner should provide a complete rationale for all conclusions reached.  

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veterans service connection claim for a psychiatric disorder to include PTSD, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



